Little, J.
1. When it is impossible to determine from the allegations of a petition, taken all together, whether the plaintiffs seek to recover from the defendant on the theory that as executrix de son tort she has converted to her own use personal goods of an intestate ; or on the theory that she *815is liable for the value of the goods because the decedent as her agent purchased them from the plaintiffs for her, without disclosing his agency ; or upon still another theory, that she is liable for the price of the goods because she has in writing promised to pay the same, such petition is bad for duplicity, and a demurrer thereto properly presenting this objection should be sustained. See Pitts v. Smith, 108 Ga. 37.
Argued March 5, —
Decided April 7, 1900.
Complaint. Before Judge Nottingham. City court of Macon. March term, 1899.
Harris, Thomas & Glawson, for plaintiff in error.
Hardeman, Davis & Turner, contra.
2, As the court erred in not sustaining the demurrer to the plaintiffs’ petition, all the subsequent proceedings were nugatory and void.

Judgment reversed.


All the Justices concurring.